            Case 8-18-77532-las         Doc 15       Filed 01/10/19    Entered 01/10/19 18:40:25



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
________________________________________
In Re:                                                       NOTICE OF APPEARANCE

James Winthrop AKA James J. Winthrop                         Case No.: 18-77532-las
Jacqueline Winthrop AKA Jacqueline G. Winthrop               (Chapter 7)

                          Debtors.                           Assigned to:
                                                             Hon. Louis A. Scarcella
                                                             Bankruptcy Judge
________________________________________


       PLEASE TAKE NOTICE, that the undersigned hereby appears on behalf of Rushmore Loan
Management Services, LLC in the within proceeding with regard to its interest in the property known as 103
Waterhole Road, East Hampton, NY 11937.

        Please send copies of all Notices and all papers filed in the case to the undersigned. Further, please add
our firm to the mailing matrix.

DATED:        January 8, 2019
              Williamsville, New York
                                                          Yours,
                                                          GROSS POLOWY, LLC
                                                          Attorneys for Rushmore Loan Management Services,
                                                          LLC




                                                          Courtney R Williams, Esq.
                                                          Gross Polowy, LLC
                                                          1775 Wehrle Drive, Suite 100
                                                          Williamsville, NY 14221
                                                          Telephone (716)204-1700

TO:

By ECF:

      Clerk, United States Bankruptcy Court
      Eastern District Of New York

      Heath S. Berger, Esq.      Attorney for Debtors

      Richard L. Stern, Esq.     Chapter 7 Trustee
